UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 ALPHA CAPITAL ANSTALT,                 :
                                        :
                          Plaintiff,    :      19cv9270 (DLC)
                                        :
                 -v-                    :     OPINION AND ORDER
                                        :
 INTELLIPHARMACEUTICS INTERNATIONAL     :
 INC., ISA ODIDI, AMINA ODIDI, and      :
 ANDREW PATIENT,                        :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff Alpha Capital Anstalt:
David Scott Hoffner
Hoffner PLLC
800 Third Avenue, 13th Floor
New York, NY 10022

For defendants Intellipharmaceutics International Inc., Isa
Odidi, Amina Odidi, and Andrew Patient:
Steven S. Fitzgerald
Chloe S. Booth
Wollmuth Maher & Deutsch LLP
500 Fifth Avenue
New York, NY 10110

DENISE COTE, District Judge:

     Plaintiff Alpha Capital Anstalt (“Alpha”) has sued

defendants Intellipharmaceutics International Inc. (“IPCI”), Isa

Odidi, Amina Odidi, and Andrew Patient (the “Defendants”),

alleging that they violated various provisions of federal

securities law when they did not timely disclose to investors


                                1
that Patient planned to leave his role as chief financial

officer (“CFO”) of IPCI.    Alpha and the Defendants have cross-

moved for summary judgment on the issue of liability, pursuant

to Rule 56, Fed R. Civ. P.    For the following reasons,

Defendants’ motion is granted.


                             Background

     The following facts are undisputed, unless otherwise noted.

     Defendant IPCI is a pharmaceutical company based in

Toronto, Canada.    IPCI’s stock is publicly traded in the United

States on the NASDAQ exchange, and is also traded on a Canadian

stock exchange.    Defendant Isa Odidi served as IPCI’s chief

executive officer and the chairman of its board of directors,

and defendant Amina Odidi was IPCI’s president and served on

IPCI’s board, during the events at issue in this litigation.

Defendant Andrew Patient was hired as CFO of IPCI during August

2017.   He departed IPCI in 2018, which gave rise to the events

at the heart of this litigation.       Alpha is an institutional

investor based in Liechtenstein.

     In 2018, IPCI decided to raise capital to fund the

completion of clinical trials for one of its pharmaceutical

products.   On September 20, 2018, IPCI filed a registration

statement and prospectus for the sale of its securities with the

Securities and Exchange Commission (“SEC”).       IPCI amended the


                                   2
registration statement twice, and the final version (hereinafter

the “Registration Statement”) 1 became effective on October 11,

2018.    Isa Odidi, Amina Odidi, and Patient executed the

Registration Statement in their capacities as officers of IPCI.

The Registration Statement did not disclose the impending

departure or potential departure of any members of IPCI’s

management team, but did disclose that “[a]lthough we have

employment agreements with key members of our management team,

each of our employees may terminate his or her employment at any

time.”

     IPCI sold, pursuant to the Registration Statement and the

prospectus, securities designated as “Units” and “Pre-Funded

Units.”    Each Unit contained both one share of IPCI common stock

and one warrant to purchase a single share of IPCI common stock

at a price of $0.75, expiring five years from the issuance of

the warrant.    Each Pre-Funded Unit contained one pre-funded

warrant to purchase a single common share of IPCI at a price of

$0.01, expiring upon exercise, and one warrant to purchase a

single share of IPCI common stock at a price of $0.75, expiring

five years from the issuance of the warrant.    After a

presentation by IPCI officials and internal discussion among


1 Subsequent references to the “Registration Statement” in this
Opinion are to the final version of the IPCI registration
statement that became effective on October 11, 2018.

                                  3
Alpha employees, Alpha purchased 2,266,667 Pre-Funded Units on

October 12, 2018 for $1,677,333. 2    On December 3, 2018, Alpha

purchased an additional 279,618 shares of IPCI common stock.

      Between October 2018 and January 2020, Alpha exercised most

of the pre-funded warrants it had purchased on October 12, 2018

and sold most of its common stock in IPCI.     Alpha retains only

24,418 pre-funded warrants, of over two million originally

purchased.

      On September 17, 2018, before the Registration Statement

was issued, Patient entered into an employment agreement with a

company called Mimi’s Rock.    In November 2018, Patient notified

IPCI of his intent to resign as CFO, effective November 30,

2018. 3   On November 5, 2018, IPCI issued a press release

announcing Patient’s resignation and filed the press release




2 The parties dispute the nature of the presentation by IPCI
officials, as well as the details of the internal evaluation
process within Alpha that led Alpha to invest in IPCI. These
factual disputes, however, are not relevant to the resolution of
the motions for summary judgment.

3 The parties present a number of factual disputes regarding when
Patient notified IPCI, Isa Odidi, and Amina Odidi of his intent
to resign, as well as disputes related to whether Patient’s
employment agreements with IPCI and Mimi’s Rock permitted him to
work part-time at both companies or provide consulting services
to one company while working at the other. The cross-motions
for summary judgment may be resolved without addressing these
factual disputes.

                                  4
with the SEC.   The press release was issued after the close of

the market.

     At the opening of trading on November 6, 2018, IPCI’s stock

price was $0.58, and by the close of the market on November 6,

IPCI’s stock price was $0.53.   IPCI’s stock traded in a range

between $0.46 per share and $0.64 per share until November 27,

2018, when it closed at a price of $0.34 per share.   Between

October 11, 2018 and November 6, 2018, IPCI’s stock price had

declined from a high of $1.50 per share reached during the

trading day on October 11 to a price of $0.58 per share at the

opening of the market on November 6.

     On October 7, 2019, Alpha initiated this action.   Alpha

asserts claims against all Defendants for a violation of § 11 of

the Securities Act of 1933 (the “1933 Act”), 15 U.S.C. § 77k;

against IPCI, Isa Odidi, and Patient under § 12(a)(2) of the

1933 Act, 15 U.S.C. § 77l(a)(2); and control person claims

against Patient, Isa Odidi, and Amina Odidi under § 15 of the

1933 Act, 15 U.S.C. § 77o.    The Defendants moved to dismiss the

complaint on December 12, and the motion to dismiss became fully

submitted on March 6, 2020.   In an Opinion of June 18, the

motion to dismiss was largely denied, with the exception of

Alpha’s Section 12(a)(2) claim against Isa Odidi.   Alpha Capital

Anstalt v. Intellipharmaceutics International Inc., No. 19cv9270


                                  5
(DLC), 2020 WL 3318029 (S.D.N.Y. June 8, 2020).   In that

Opinion, the Court held, among other things, that Alpha had

plausibly alleged that the Registration Statement contained a

material omission, and that IPCI and Patient were statutory

sellers under § 12(a)(2).   Id. at *3-5.

     On January 15, 2021, following the close of discovery, the

parties cross-moved for summary judgment on the remaining

claims.   The cross-motions for summary judgment both became

fully submitted on February 19, 2021.


                             Discussion

     Summary judgment may be granted if the parties’ submissions

“show[ ] that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).   “An issue of fact is genuine if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.    A fact is material if it might affect

the outcome of the suit under the governing law.”   Frost v.

N.Y.C. Police Dep't, 980 F.3d 231, 242 (2d Cir. 2020) (citation

omitted).   “Where the undisputed facts reveal that there is an

absence of sufficient proof as to one essential element of a

claim, any factual disputes with respect to other elements of

the claim become immaterial and cannot defeat a motion for

summary judgment.”   Weiss v. Nat'l Westminster Bank, PLC., 993


                                  6
F.3d 144, 162 (2d Cir. 2021).   “[T]he party against whom summary

judgment is sought” must be “given the benefit of all

permissible inferences and all credibility assessments.”   Soto

v. Gaudett, 862 F.3d 148, 157 (2d Cir. 2017).   In deciding

cross-motions for summary judgment, a court must, with respect

to each motion, “constru[e] the evidence in the light most

favorable to the non-moving party.”   Wandering Dago, Inc. v.

Destito, 879 F.3d 20, 30 (2d Cir. 2018) (citation omitted).

     “Where the moving party demonstrates the absence of a

genuine issue of material fact, the opposing party must come

forward with specific evidence demonstrating the existence of a

genuine dispute of material fact.”    Robinson v. Concentra Health

Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted).

A non-movant’s “response . . . must set forth specific facts

demonstrating that there is a genuine issue for trial.”    Wright

v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation omitted).

“[C]onclusory statements, conjecture, and inadmissible evidence

are insufficient to defeat summary judgment,” Ridinger v. Dow

Jones & Co. Inc., 651 F.3d 309, 317 (2d Cir. 2011) (citation

omitted), as is “metaphysical doubt as to the material facts,”

Robinson, 781 F.3d at 44 (citation omitted).

     Alpha has brought claims under §§ 11, 12(a)(2), and 15 of

the 1933 Act, but the parties’ cross-motions for summary


                                 7
judgment on liability turn on, essentially, two issues: whether

the Registration Statement at issue in this litigation contained

material omissions because it failed to disclose that Patient

intended to leave his role as CFO of IPCI shortly after the

offering of securities outlined in the Registration Statement,

and if it did, whether the omission caused Alpha to incur

losses.   Alpha has moved for summary judgment on the grounds

that the omission was material as a matter of law, thereby

subjecting the Defendants to liability under these strict

liability statutes.   The Defendants have moved for summary

judgment on the basis that the omission was immaterial as a

matter of law and, in any event, did not cause Alpha to incur

any losses, precluding liability under any of the three

provisions.   For the following reasons, the Defendants’ motion

for summary judgment is granted because the Defendants have

proven that Alpha’s losses did not result from any statement or

omission challenged by Alpha, and Alpha has failed to raise a

question of fact regarding the Defendants’ proof.

I.   Applicable Law

     Section 11 of the 1933 Act imposes liability on an issuer

of a registration statement under three circumstances:

     if (1) the statement contained an untrue statement of
     a material fact, (2) the statement omitted to state a
     material fact required to be stated therein, or (3)



                                 8
     the omitted information was necessary to make the
     statements therein not misleading.

Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 36 (2d Cir. 2017)

(quoting 15 U.S.C. § 77k(a)).   “Claims under sections 11 and

12(a)(2) are Securities Act siblings with roughly parallel

elements,”   New Jersey Carpenters Health Fund v. Royal Bank of

Scotland Group, PLC, 709 F.3d 109, 120 (2d Cir. 2013) (citation

omitted), and “the success of a claim under section 15 relies .

. . on a plaintiff's ability to demonstrate primary liability

under sections 11 and 12,”   In re Morgan Stanley Information

Fund Securities Litigation (Morgan Stanley), 592 F.3d 347, 358

(2d Cir. 2010).

     Ordinarily, a plaintiff pursuing a § 11 or 12(a)(2) claim,

or a § 15 control person claim predicated on a primary violation

of § 11 or 12(a)(2), “need not allege scienter, reliance, or

loss causation.”   Morgan Stanley, 592 F.3d at 359.   If a

defendant proves, however, that “any portion or all” of the loss

alleged to have resulted from the materially false statement or

omission in fact “represents other than the depreciation in

value of such security resulting from” the alleged materially

false statement or omission, “such portion of or all such

damages shall not be recoverable.”   15 U.S.C. § 77k(e).     This

“negative loss causation” defense is “an affirmative defense to

be proven by defendants, not a prima facie element of [a § 11 or

                                 9
12(a)(2) claim] to be proven by plaintiffs.”   Fed. Hous. Fin.

Agency for Fed. Nat'l Mortg. Ass'n v. Nomura Holding Am., Inc.

(FHFA), 873 F.3d 85, 153 (2d Cir. 2017).   A court “be[gins] with

the presumption that any decline in value was caused by the . .

. misrepresentations,” and “[d]efendants [may] break that causal

link only by proving that the risk that caused the losses was

not within the zone of risk concealed by the misrepresentations

and omissions,” or that “the subject of the . . . misstatements

and omissions was not the cause of the actual loss suffered.”

Id. at 154 (citation omitted).   A defendant faces a “heavy

burden” in proving a negative loss causation defense.   Akerman

v. Oryx Commc'ns, Inc., 810 F.2d 336, 341 (2d Cir. 1987).

II.   Analysis

      The Defendants have moved for summary judgment on the

grounds that, even if they omitted material information from the

Registration Statement, the negative loss causation defense bars

Alpha’s claims.   For the following reasons, the Defendants have

met their burden of proving their negative loss causation

defense, and their motion for summary judgment is granted.

      A.   The Defendants’ Case for Negative Loss Causation

      In support of their negative loss causation defense, the

Defendants rely largely on the expert report of Dr. Sunita




                                 10
Surana, an economist. 4   Dr. Surana conducted an event study

regarding the Registration Statement, the disclosure of

Patient’s departure, and IPCI’s stock price.     Event studies

“disentangle the effects of two types of information on stock

prices -- information that is specific to the firm under

question and information that is likely to affect stock prices

marketwide.”   In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 253

(2d Cir. 2016) (citation omitted).     They allow “an expert [to]

determine whether, and the extent to which, the release of

certain information,” such as a corrective disclosure revealing

that a company previously concealed material information,

“caused a stock price to fall.”    Id.   The use of event studies

has “become standard operating procedure in federal securities

litigation.”   Id. (citation omitted).

     Dr. Surana began her negative loss causation analysis by

confirming, based on publicly available electronic databases,

the Complaint’s allegation that Patient’s departure was first

revealed to the market after the close of trading on November 5,

2018.   She then used a market model that compared the decrease

in price of IPCI stock on November 6, 2018 –- after the



4 Alpha Capital has not sought to preclude Dr. Surana’s expert
testimony under Rule 702, Fed. R. Evid. and Daubert v. Merrell
Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).


                                  11
disclosure of Patient’s planned departure –- to other daily

fluctuations in IPCI’s stock price and fluctuations in United

States stock market as a whole, the Canadian stock market as a

whole, and various indices of publicly traded pharmaceutical

stocks in the United States.

     Based on these models, Dr. Surana found that the decline in

price occurring between November 5 and 6 “not statistically

significant” and “within the normal range of volatility for

[IPCI’s] excess returns.”   This result held even when the model

was used to analyze changes in IPCI’s stock price over a longer

period after the November 5 disclosure; the model showed that

IPCI’s stock price did not experience a statistically

significant change on any day between November 6 and 12, nor did

it experience a statistically significant change over the period

from November 6 to 12 as a whole.    Dr. Surana’s review also

found no further public disclosures by IPCI regarding Patient’s

departure following the November 5 press release, allowing her

to conclude that none of the additional price changes after

November 6 were attributable to the disclosure.    In sum, Dr.

Surana’s report indicates that the IPCI stock price decrease -–

and any resulting loss to Alpha -- that followed the disclosure

of Patient’s departure was statistically indistinguishable from

normal daily fluctuations in the value of IPCI’s stock that


                                12
occurred because of broader market developments or developments

related to IPCI that Alpha does not allege to be related to

Patient-related omissions in the Registration Statement.

     B.     Alpha Capital’s Arguments Against Defendants’ Negative
            Loss Causation Defense

     The Defendants have set forth compelling evidence to

establish that, even if the Registration Statement contained

material omissions, those omissions were “not the cause of the

actual loss suffered” by Alpha.    FHFA, 873 F.3d at 154 (citation

omitted).   As such, they are entitled to summary judgment.

Alpha has set forth several arguments that attempt to create

disputed issues of material fact regarding the Defendants’

negative loss causation defense, but none are convincing.

     Alpha argues that the Defendants have not met their burden

of proving negative loss causation because their arguments and

expert report focus on the price decline on November 6 after the

November 5 disclosure, and do not account for the possibility

that IPCI’s stock price declined before November 6 because news

of Patient’s departure had somehow been disclosed to market

participants prior to the November 5 disclosure.   The Defendants

have, however, mustered evidence –- Dr. Surana’s declaration

based on her review of publicly available electronic databases -

- that the information regarding Patient’s departure first

entered the marketplace when IPCI issued its press release on

                                  13
November 5, and Alpha has produced no evidence to the contrary.

At summary judgment, “[t]he time has come . . . to put up or

shut up” and accordingly, Alpha’s speculation regarding pre-

November 5 disclosure does not create a material issue of

disputed fact.   Weinstock v. Columbia University, 224 F.3d 33,

41 (2d Cir. 2000) (citation omitted).

     Alpha also attempts to create a dispute of material fact by

relying on an expert report of Daniel Bettencourt that calls

into question the methodology of Dr. Surana’s report and its

conclusion that the Defendants’ failure to disclose Patient’s

departure was not responsible for Alpha’s losses.    For several

reasons, Alpha’s arguments premised on Bettencourt’s report are

unpersuasive.

     To begin with, Bettencourt’s report does not present

admissible evidence because it is unsworn.   While a declaration

need not be sworn in order to be considered on a motion for

summary judgment, Fed. R. Civ. P. 56(c), an unsworn declaration

must substantially comply with the requirements of 28 U.S.C. §

1746, which requires unsworn statements like the Bettencourt

report to be signed and contain certain language confirming that

the statement was made under penalty of perjury.    The Second

Circuit has held that the requirements of § 1746 are mandatory.

In re World Trade Center Disaster Site Litigation, 722 F.3d 483,


                                14
487-88 (2d Cir. 2013).   Bettencourt’s report is signed but does

not include the language required by § 1746.    It is therefore

inadmissible.

     Even if § 1746 did not bar consideration of Bettencourt’s

report, it would be inadmissible under the principles set out by

the Supreme Court in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993), and even if admissible, it would be

insufficient to create a dispute of material fact.    When

presented in the context of a motion for summary judgment,

expert testimony must be excluded pursuant to Daubert “if it is

speculative or conjectural or based on assumptions that are so

unrealistic and contradictory as to suggest bad faith or to be

in essence an apples and oranges comparison.”    Restivo v.

Hessemann, 846 F.3d 547, 577 (2d Cir. 2017) (citation omitted).

“[T]he district court functions as the gatekeeper for expert

testimony” at summary judgment.    Major League Baseball

Properties, Inc. v. Salvino, Inc., 542 F.3d 290, 311 (2d Cir.

2008) (citation omitted).

     Bettencourt’s report is both inadmissible and incapable of

creating a dispute of material fact regarding the Defendants’

negative loss causation defense because it is based on

conjecture.   Bettencourt did not conduct an event study or other

analysis of his own.   Instead, his report merely argues that Dr.


                                  15
Surana’s conclusions are unsupported by the statistical analysis

described in her report.    His assertions, however, are almost

entirely ipse dixit unsupported by citations to accepted

practice or academic literature in the relevant area of economic

analysis.   “An expert's conclusory opinions are . . .

inappropriate” for consideration on a motion for summary

judgment.   Salvino, 542 F.3d at 311; see also Ruggiero v.

Warner-Lambert Co., 424 F.3d 249, 253-54 (2d Cir. 2005).

     Moreover, Bettencourt’s expert report is not credible

because it reflects a fundamental misapprehension of the

function and purpose of Dr. Surana’s event study.    For instance,

Bettencourt attempts to undermine the credibility of Dr.

Surana’s report by noting that “IPCI stock continued to decline

for three of the five days she considered in her event study for

the days following 6 November 2018” and that the report “merely

asserts that none of these declines can be related to the

Plaintiff’s allegations.”    Dr. Surana’s report, however, does

not “merely assert[]” that the decline was unrelated to Alpha’s

allegations: it demonstrates, based on a statistical methodology

used widely in the field and regularly credited by courts in

similar cases, that the observed decline was statistically

indistinguishable from a decline caused by chance or by broader

market dynamics.


                                 16
     Finally, Bettencourt’s expert report does not create a

dispute of material fact because it relies upon unrealistic and

incorrect assumptions about the relevant legal standards

governing Alpha’s claims and the negative loss causation

defense.   For example, Bettencourt’s report repeatedly contends

as a basis for discrediting Dr. Surana’s expert report that it

is necessary to show that a security traded in an efficient

market before an event study may be used to assess whether

negative loss causation may apply.   But Bettencourt cites no

legal or economic authority for this proposition.

     Indeed, Bettencourt’s assertions regarding the necessity of

market efficiency appear to conflate the § 11 and 12(a)(2)

claims at issue in this case with claims alleging violations of

§ 10(b) of the Exchange Act of 1934, 15 U.S.C. § 78j(b), and

Securities and Exchange Commission Rule 10b-5.   Rule 10b-5

claims require a showing of, among other things, “reliance [by a

plaintiff] upon [a] misrepresentation or omission [by a

defendant].”   Halliburton Co. v. Erica P. John Fund, Inc., 573

U.S. 258, 267 (2014).   It is true that a plaintiff can satisfy

the reliance element of a Rule 10b-5 claim by invoking the so-

called fraud-on-the-market theory, which allows for a

presumption of reliance upon a showing that, inter alia, the

defendant made a misrepresentation about a “stock [that] traded


                                17
in an efficient market.”   Goldman Sachs Grp., Inc. v. Arkansas

Tchr. Ret. Sys., 141 S.Ct. 1951, 1958 (2021).    But, as noted

above, reliance is not an element of Alpha’s § 11 or § 12(a)(2)

claims, Morgan Stanley, 592 F.3d at 359, and in any event,

“[l]oss causation addresses a matter different from whether an

investor relied on a misrepresentation, presumptively or

otherwise, when buying or selling a stock,”    Erica P. John Fund,

Inc. v. Halliburton Co., 563 U.S. 804, 812 (2011).    The

Defendants therefore need not address market efficiency to prove

negative loss causation.   “[O]n both the materiality and loss

causation fronts . . . the market efficiency issue [is] a red

herring” in the context of a § 11 claim.    In re Constar

International Inc. Securities Litigation, 585 F.3d 774, 785 (3d

Cir. 2009).

     In sum, the Defendants have provided evidence that the

November 5 press release did not cause the declines in IPCI’s

stock price cited by Alpha.   The Bettencourt report is

inadmissible and lacks credibility, and Alpha has not otherwise

presented admissible evidence sufficient to create a material

issue of fact regarding the Defendants’ negative loss causation

defense.   The Defendants have therefore established a negative

loss causation defense to Alpha’s claims.




                                18
                            Conclusion

     The Defendants’ January 15 motion for summary judgment is

granted, and Alpha Capital’s motion for summary judgment is

denied.   The Clerk of Court shall enter judgment for the

Defendants and close this case.


Dated:     New York, New York
           July 9, 2021


                                       ____________________________
                                                DENISE COTE
                                       United States District Judge




                                  19
